NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                   No. 09-4196
                                   ___________

                               TONY A. WILSON,
                                              Appellant

                                         v.

                     MARK S. DOWS, (Executive Director)
            As a member of the Pennsylvania Board of Law Examiners-
           general challenge to Pa. B.A.R. 213(a), and The State Law of
             Pennsylvania Board of Law Examiners is not being sued
                   ____________________________________

                 On Appeal from the United States District Court
                      for the Middle District of Pennsylvania
                        (D.C. Civil Action No. 08-cv-02219)
                 District Judge: Honorable Christopher C. Conner
                   ____________________________________

                 Submitted Pursuant to Third Circuit LAR 34.1(a)
                                August 10, 2010

              Before: SMITH, FISHER and GARTH, Circuit Judges

                         (Opinion filed: August 13, 2010)

                                   ___________

                                    OPINION
                                   ___________

PER CURIAM

    Tony Wilson appeals pro se from the order of the United States District Court for
the Middle District of Pennsylvania dismissing his civil rights complaint for lack of

subject matter jurisdiction under the Rooker-Feldman doctrine.1

       On December 4, 2008, Wilson received a letter from Mark Dows, the Executive

Director of the Pennsylvania Board of Law Examiners (“PBLE” or “Board”), notifying

Wilson that he lacked the requisite character and fitness for admission to the Pennsylvania

Bar. On December 11, 2008, he filed a civil rights action pursuant to 42 U.S.C. § 1983,

alleging that, although he passed the bar examination, the PBLE wrongly denied him

admission to the bar pursuant to Rule 213(a) based on character and fitness.

       According to Wilson’s Complaint, which we summarize here, the Board based its

denial of admission solely on prior negative evaluations of Wilson’s character and fitness

conducted by the Florida and Connecticut bars. Wilson alleges that the doctrine of res

judicata precludes the PBLE from basing its denial of his application for admission to the

Pennsylvania bar upon the same alleged misbehavior that was tacitly condoned by the

United States District Court for the Middle District of Florida.2 He also maintains that


       1
        See D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity
Trust Co., 263 U.S. 413, 416 (1923).
       2
          In 2002, Wilson brought a lawsuit—unrelated to the instant case—in the Middle
District of Florida. During the pre-trial litigation of that lawsuit, the district court
imposed certain restrictions upon Wilson, apparently as a result of frivolous filings by
Wilson. For example, the district court ordered Wilson to refrain from filing any further
motions for summary judgment after Wilson had already filed several such motions (all of
which were dismissed). Wilson subsequently disobeyed the district court and filed yet
another motion for summary judgment. The opposing party then filed a motion with the
district court asking that Wilson be held in contempt for his violation of the district
court’s restriction. Ultimately, the district court issued an order denying Wilson’s motion

                                             2
Pa. B.A.R. 213 is unconstitutional because the Rule fails to impose a duty on the PBLE to

provide bar applicants with adequate notice of the reasons why they were refused

admission to the bar. Dows’s letter, Wilson claims, was constitutionally deficient because

it failed to apprise him of the grounds for finding that he lacked the requisite character

and fitness. Wilson alleges constitutional violations of equal protection, due process, the

First Amendment, res judicata, and full faith and credit. He seeks federal oversight of the

PBLE’s actions and that of its executive director in order to protect Wilson’s equal

protection and due process rights. He requests declaratory and injunctive relief enjoining

the executive director or the Board from (1) using as evidence at Wilson’s hearing the

charges relied on by the Florida and Connecticut bar examiners in their bar admission

proceedings, and (2) basing its decision to deny admission to the Pennsylvania Bar on

such evidence.

       Mark Dows filed an Answer and a motion for judgment on the pleadings, arguing

that Wilson’s constitutional claims failed to state a claim upon which relief could be

granted. Dows also contended that Wilson’s lawsuit was barred by the Eleventh


for summary judgment, and also denying the opposing party’s motion for contempt.
 According to Wilson, the PBLE based its denial of his bar application upon the very
same actions that were the basis for the motion to hold him in contempt in the 2002
litigation. Wilson therefore argues that since the district court in the 2002 case already
tacitly condoned those actions by refusing to hold him in contempt, the PBLE is barred
under res judicata from relying on those actions to deny him admission to the
Pennsylvania bar.
        We need not reach the merits of Wilson’s res judicata argument because we
dispose of the appeal on other grounds.


                                              3
Amendment, and that § 1983 barred Wilson’s claims for injunctive relief against him,

because he was acting as a judicial officer in preliminarily denying admission to the

Pennsylvania Bar based on character and fitness. Wilson responded and Dows replied.

       The Magistrate Judge issued a Report recommending that the matter be dismissed

sua sponte for lack of subject matter jurisdiction pursuant to Rule 12(h)(3) of the Federal

Rules of Civil Procedure and the Rooker-Feldman doctrine. The Magistrate Judge also

found that, to the extent that Wilson’s bar admission proceedings were pending, the

District Court should abstain from exercising its jurisdiction under Younger v. Harris, 401

U.S. 37 (1971). Wilson objected, asserting, among other things, that he was not “a state

court loser” because Dow’s decision was not a state court decision to which Rooker-

Feldman applied, and that his case fit into one of the exceptions to the Younger doctrine.

The District Court overruled Wilson’s objections, adopted the Magistrate Judge’s Report,

and dismissed Wilson’s Complaint pursuant to Rule 12(h)(3) and Rooker-Feldman.

Wilson filed this timely appeal.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Our standard of review is

plenary. See Turner v. Crawford Square Apartments III, L.P., 449 F.3d 542, 547 (3d Cir.

2006) (stating standard of review for dismissal under Rooker-Feldman doctrine);

Gwynedd Props. Inc. v. Lower Gwynedd Twp., 970 F.2d 1195, 1199 (3d Cir. 1992)

(stating standard of review over legal determinations as to whether Younger abstention

requirements are met). We will affirm, albeit for different reasons. In re Mushroom



                                             4
Transp. Co., 382 F.3d 325, 344 (3d Cir. 2004) (court of appeals may affirm on different

grounds than those relied on by district court).

       The District Court applied Rooker-Feldman in Wilson’s case, mistaking it as a

doctrine of broad application. Rooker-Feldman is restricted in its application only to

“cases brought by state-court losers complaining of injuries caused by state-court

judgments rendered before the district court proceedings commenced and inviting district

court review and rejection of those judgments.” See Exxon Mobil Corp. v. Saudi Basic

Indus. Corp., 544 U.S. 280, 284 (2005).

       Here, the District Court overlooked the fact that there is no state court judgment in

Wilson’s case — there is only Dows’s letter informing Wilson of the preliminary denial

of admission to the bar and notifying him of his right to a hearing.3 Simply put, Wilson is

not a state-court loser. A ruling by the District Court in Wilson’s case, whether in his

favor or not, could not implicate a Pennsylvania state court decision because none exists.

See e.g., Gulla v. N. Strabane Twp., 146 F.3d 168, 173 (3d Cir. 1998) (holding that

Rooker-Feldman did not apply because “the state court could not and did not adjudicate

the merits of their constitutional claims”). Hence, we conclude that the Rooker-Feldman



       3
          The lack of a state court judgment distinguishes Wilson’s case from the cases the
District Court relied on. Notably, in Pawlak v. Pennsylvania Board of Law Examiners,
Civ. A. Nos. 93-1998, 93-2724, 1995 WL 517646, (E.D. Pa. Aug. 30, 1995), and in
Wilson’s civil case challenging the denial of admission to the Florida bar, Wilson v.
Gavagni, Civ. A. No. 08-00361, 2009 WL 3055348 (N.D. Fla. Sept. 21, 2009), before
filing suit in federal court, the petitioners had completed the procedural process set forth
in the Bar rules, ending in the denial of their petitions to the state supreme court.

                                              5
doctrine does not preclude the District Court from considering Wilson’s claims.

       We agree with the Magistrate Judge’s conclusion, however, that so long as

Wilson’s bar admission is pending final decision in state proceedings, the District Court

should abstain under Younger from exercising its jurisdiction over Wilson’s claims for

declaratory and injunctive relief.4 The Younger abstention doctrine reflects “a strong

federal policy against federal-court interference with pending state judicial proceedings

absent extraordinary circumstances.” See Middlesex County Ethics Comm. v. Garden

State Bar Ass’n, 457 U.S. 423, 431 (1982). The doctrine has been extended to apply to

“state administrative proceedings in which important state interests are vindicated. . . .”

Ohio Civil Rights Comm’n v. Dayton Christian Sch. Inc., 477 U.S. 619, 627 (1986); see

also O’Neill v. City of Philadelphia, 32 F.3d 785, 789 (3d Cir. 1994).

       Abstention under Younger is warranted when (1) there is a pending state

proceeding that is judicial in nature; (2) the proceeding implicates important state

interests, and (3) there is an adequate opportunity in the state proceeding for the plaintiff

to raise his constitutional challenges.5 Middlesex County Ethics Comm., 457 U.S. at 432.


       4
         On December 9, 2008, Wilson formally requested a hearing before the Board
pursuant to Rule 213(b) of the Pennsylvania Bar Admission Rules. The hearing was
originally scheduled for January 8, 2009. After he filed his lawsuit in the District Court,
however, Wilson sought an indefinite postponement of the PBLE hearing, which Dows
agreed to, stating that the hearing would be postponed “until you [Wilson] advise me that
you are ready to proceed.” (See Doe’s Reply Brief in Support of Motion for Judgment on
the Pleadings, Exh. “D-3.”)
       5
        Younger abstention is not properly applied in cases where “(1) the state
proceedings are being undertaken in bad faith or for purposes of harassment; or (2) some

                                              6
All three factors are present in Wilson’s case. Wilson’s case is pending before the Board

of Law Examiners, which acts as an arm of the court in overseeing bar admission and in

conducting hearings. See Appeal of Murphy, 393 A.2d 369, 371 (Pa. 1978) (“The

admission of a person to practice law in this state is and always has been a judicial

function, exercised now exclusively by the Supreme Court, with the aid of the State

Board of Law Examiners”). Pennsylvania has an extremely important interest in

regulating admission to the bar, as it has in enforcing professional discipline among the

members of the bar. See Middlesex County Ethics Comm., 457 U.S. at 434. Moreover,

Wilson has an opportunity to raise his constitutional claims and have them decided in a

timely manner by the Pennsylvania Supreme Court. Thus, the District Court should

abstain from interfering with the ongoing bar admission proceedings, in the absence of

bad faith, harassment, or other exceptional circumstances.6

       Accordingly, we will affirm the District Court judgment.




other extraordinary circumstances exist such as proceedings pursuant to a flagrantly
unconstitutional statute, such that deference to the state proceeding will present a
significant immediate potential for irreparable harm to the federal interests asserted.”
Schall v. Joyce, 885 F.2d 101, 106 (3d Cir. 1989). There is no evidence on this record
that either exception applies in Wilson’s case.
       6
         We also conclude that the matter is not ripe for review given the preliminary
nature of the denial of bar admission and the lack of prejudice to Wilson at this juncture
in the proceedings.
                                               7